The opinion of the court was delivered by
Taft, J.
The defendant, without leave, took the plaintiff’s iron in 1868 ; in the following year he promised to pay for it. The statute began to run on the promise at the time it was made ; by no ingenious reasoning can it be held to have commenced running earlier; the claim, therefore, was not barred at the time the defendant left the State.
The defendant, to avoid the effect of his absence from the State, insists that he had known property within it, which might have been attached by the common and ordinary process ©f law. The exceptions show that he left a derrick on another man’s land in Pouftney, and that two years and six months after he left the State, he placed on the records a mortgage of one thousand dollars on land in the same town. It was not necessary that the plaintiff should have had actual knowledge of the property and *35the defendant’s title to it, Tucker v. Wells, 12 Vt. 240; but the defendant’s ownership of it must have been notorious to such an extent that thé’ plaintiff would have found" it by :réaáonable search and inquiry, Wheeler et al. v. Brewer, 20 Vt. 113. The case shows that the plaintiff had no- actual knowledge of it, and that there was no lack of reasonable diligence on his part in not finding’it.' We think these facts, expressly found by the court, are decisive of the claim in this respect. Upon the facts reported the effect of the defendant’s absence from the' State was not avoided, and the claim is not barred.
Judgment affirmed.